                   Case 19-12551-CSS        Doc 35      Filed 12/02/19      Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                ) Chapter 11
                                                      )
ANNA HOLDINGS, INC., et al.,1                         ) Case No. 19-12551 (CSS)
                                                      )
                         Debtors.                     ) (Joint Administration Requested)
                                                      )

NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS SCHEDULED FOR
      DECEMBER 3, 2019, AT 1:00 P.M. (PREVAILING EASTERN TIME)2

Date and Time of Hearing:         Tuesday, December 3, 2019, at 1:00 p.m. (prevailing Eastern Time)

Location of Hearing:              The Honorable Judge Christopher S. Sontchi, Chief Bankruptcy
                                  Judge, United States Bankruptcy Court for the District of Delaware,
                                  824    Market     Street,  5th   Floor,    Courtroom      No.    6,
                                  Wilmington, Delaware 19801.

Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                  https://ecf.deb.uscourts.gov and on the website of the Debtors’
                                  proposed notice and claims agent, Prime Clerk, at
                                  https://cases.primeclerk.com/Acosta. Further information may be
                                  obtained by calling Prime Clerk at: 877-433-8808 (toll-free;
                                  domestic) or 917-994-8388 (international) or emailing at
                                  Acostainfo@primeclerk.com.

     This agenda sets forth items in the order they appear in the first day motions binders
                delivered to the Court. The status of each is set forth below.

1.       Voluntary Chapter 11 Petitions

         A.        Anna Holdings, Inc.
         B.        AC Holdings, Inc.
         C.        Acosta Frontline, LLC

1    Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been
     requested, a complete list of the debtor entities and the last four digits of their federal tax
     identification numbers is not provided herein. A complete list of such information may be obtained
     on the website of the Debtors’ proposed claims and noticing agent at
     https://cases.primeclerk.com/Acosta. The location of the Debtors’ service address for purposes of
     these chapter 11 cases is: 6600 Corporate Center Parkway, Jacksonville, Florida 32216.

2    Any party who wishes to attend telephonically is required to make arrangements through CourtCall
     by telephone (866-582-6878) or by facsimile (866-533-2946).



PHIL1 8518729v.4
                   Case 19-12551-CSS       Doc 35     Filed 12/02/19     Page 2 of 6



        D.         Acosta Military International, Inc.
        E.         Acosta Military Sales, LLC
        F.         Acosta Services, Inc.
        G.         Acosta Subsidiary Holdings, Inc.
        H.         Acosta UK Holdings, LLC
        I.         Acosta, Inc.
        J.         ActionLink Services, LLC
        K.         ADW Acosta, LLC
        L.         ADW UK, LLC
        M.         AMG Marketing Services, LLC
        N.         Anna Acquisition Company, Inc.
        O.         Mosaic Canada Holdings Inc.
        P.         Mosaic Employee Holdco, LLC
        Q.         Mosaic Parent Holdings Inc.
        R.         Mosaic Sales Solutions US Operating Co., LLC
        S.         The Vine Direct Agency, LLC
        T.         Vine Parent Holdings, LLC

2.      First Day Declaration. Declaration of Matthew Laurie, Interim Chief Financial Officer
        of the Debtors, in Support of Debtors’ Chapter 11 Petitions and First Day Motions
        [Docket No. 8]

                   Status:   The Declaration will be relied upon as evidentiary support for the first
                             day matters listed below.

MATTERS GOING FORWARD:

3.      Joint Administration Motion. Debtors’ Motion for Entry of an Order (I) Directing Joint
        Administration of Chapter 11 Cases and (II) Granting Related Relief [Docket No. 3]

                   Status:   This matter is going forward.

4.      DIP Financing Motion. Debtors’ Motion for Entry of Interim and Final Orders (A)
        Authorizing the Debtors to (I) Obtain Postpetition Financing and (II) Utilize Cash
        Collateral, (B) Granting Liens and Superpriority Administrative Expense Claims, (C)
        Granting Adequate Protection, (D) Modifying the Automatic Stay, (E) Scheduling a Final
        Hearing, and (F) Granting Related Relief [Docket No. 9]

        Related Documents:

        A          Declaration of Paul Sheaffer in Support of the Debtors' Motion for Entry of
                   Interim and Final Orders (A) Authorizing the Debtors to (I) Obtain Postpetition
                   Financing and (II) Utilize Cash Collateral, (B) Granting Liens and Superpriority
                   Administrative Expense Claims, (C) Granting Adequate Protection, (D)
                   Modifying the Automatic Stay, (E) Scheduling a Final Hearing, and (F) Granting
                   Related Relief [Docket No. 10]
                                                   2

PHIL1 8518729v.4
                   Case 19-12551-CSS       Doc 35      Filed 12/02/19    Page 3 of 6




                   Status:   This matter is going forward with respect to an interim order.

5.      Prime Clerk 156(c) Retention Application. Debtors’ Application for Appointment of
        Prime Clerk LLC as Claims and Noticing Agent [Docket No. 12]

                   Status:   This matter is going forward.

6.      Cash Management Motion. Debtors' Motion for Entry of Interim and Final Orders (A)
        Authorizing the Debtors to (I) Continue to Operate Their Cash Management System, (II)
        Maintain Existing Business Forms and Books and Records, and (III) Perform
        Intercompany Transactions and Granting Administrative Expense Status to Intercompany
        Payments and (B) Granting Related Relief [Docket No. 13]

                   Status:   This matter is going forward with respect to an interim order.

7.      Wages Motion. Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing
        the Debtors to (I) Pay Prepetition Wages, Compensation, and Benefit Obligations and
        (II) Continue Employee Compensation and Benefit Programs and (B) Granting Related
        Relief [Docket No. 14]

                   Status:   This matter is going forward with respect to an interim order.

8.      Customer Programs Motion. Debtors' Motion for Entry of Interim and Final Orders
        (A) Authorizing the Debtors to (I) Honor Certain Prepetition Obligations to Customers
        and (II) Otherwise Continue Certain Customer Programs in the Ordinary Course of
        Business and (B) Granting Related Relief [Docket No. 15]

                   Status:   This matter is going forward with respect to an interim order.

9.      All Trade Motion. Debtors' Motion for Entry of Interim and Final Orders (A)
        Authorizing the Debtors to Pay Accounts Payable Claims in the Ordinary Course of
        Business and (B) Granting Related Relief [Docket No. 16]

                   Status:   This matter is going forward with respect to an interim order.

10.     Utilities Motion. Debtors' Motion for Entry of Interim and Final Orders (A) (I)
        Approving the Debtors' Proposed Adequate Assurance Payment for Future Utility
        Services, (II) Approving the Debtors Proposed Procedures for Resolving Additional
        Adequate Assurance Requests, (III) Prohibiting Utility Providers from Altering, Refusing,
        or Discontinuing Services, and (IV) Authorizing Fee Payments to the Debtors Third-
        Party Utility Service Vendor and (B) Granting Related Relief [Docket No. 17]

                   Status:   This matter is going forward with respect to an interim order.


                                                   3

PHIL1 8518729v.4
                   Case 19-12551-CSS       Doc 35      Filed 12/02/19    Page 4 of 6



11.     Insurance Motion. Debtors' Motion for Entry of Interim and Final Orders (A)
        Authorizing the Debtors to (I) Continue Insurance Coverage Entered Into Prepetition
        and Satisfy Prepetition Obligations Related Thereto and (II) Renew, Supplement or
        Purchase Insurance Policies and (B) Granting Related Relief [Docket No. 18]

                   Status:   This matter is going forward with respect to an interim order.

12.     Taxes Motion. Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing
        the Payment of Certain Prepetition Taxes and Fees and (B) Granting Related Relief
        [Docket No. 19]

                   Status:   This matter is going forward with respect to an interim order.

13.     NOL Motion. Debtors' Motion for Entry of Interim and Final Orders (A) Approving
        Notification and Hearing Procedures for Certain Transfers of and Declarations of
        Worthlessness With Respect to Common Stock and (B) Granting Related Relief [Docket
        No. 20]

                   Status:   This matter is going forward with respect to an interim order.

14.     Creditor Matrix Motion. Debtors’ Motion for Entry of an Order (A) Authorizing the
        Debtors to (I) File a Consolidated List of Creditors in Lieu of Submitting a Separate
        Mailing Matrix for Each Debtor, (II) File a Consolidated List of the Debtors’ Thirty
        Largest Unsecured Creditors, (III) Redact Certain Personally Identifiable Information
        For Individual Creditors, (B) Approving the Form and Manner of Notifying Creditors of
        Commencement, and (C) Granting Related Relief [[Docket No. 21]

                   Status:   This matter is going forward.

MATTERS GOING FORWARD FOR SCHEDULING PURPOSES:

15.     Chapter 11 Plan. Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of
        Reorganization [Docket No. 4]

                   Status:   This matter is going forward for scheduling purposes only.

16.     Disclosure Statement. Disclosure Statement for the Debtors’ First Amended Joint
        Prepackaged Chapter 11 Plan of Reorganization [Docket No. 5]

                   Status:   This matter is going forward for scheduling purposes only.

17.     Notice Regarding Amended Chapter 11 Plan. Notice of Filing of the Debtors' First
        Amended Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 6]

                   Status:   This matter is going forward for scheduling purposes only.

                                                   4

PHIL1 8518729v.4
                   Case 19-12551-CSS       Doc 35     Filed 12/02/19    Page 5 of 6



18.     Notice Regarding Disclosure Statement. Notice of Filing of the Disclosure Statement
        for the Debtors’ First Amended Joint Prepackaged Chapter 11 Plan of Reorganization
        [Docket No. 7]

                   Status:   This matter is going forward for scheduling purposes only.

19.     Combined Disclosure Statement and Plan Confirmation Motion. Debtors' Motion for
        Entry of an Order (I) Scheduling a Combined Disclosure Statement Approval and Plan
        Confirmation Hearing, (II) Approving the Solicitation Procedures and Dates, Deadlines,
        and Notices Related Thereto, (III) Approving the Equity Rights Offering Procedures and
        Related Materials, (IV) Directing that a Meeting of Creditors Not Be Convened, (V)
        Waiving the Requirement of Filing Statements of Financial Affairs and Schedules of
        Assets and Liabilities, and (VI) Granting Related Relief [Docket No. 11]

                   Status:   This matter is going forward for scheduling purposes only.


                             [Remainder of page intentionally left blank]




                                                  5

PHIL1 8518729v.4
                   Case 19-12551-CSS   Doc 35        Filed 12/02/19   Page 6 of 6




  Dated: December 2, 2019              /s/ Michael W. Yurkewicz
  Wilmington, Delaware                 Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       Sally E. Veghte (DE Bar No. 4762)
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       919 N. Market Street, Suite 1000
                                       Wilmington, Delaware 19801
                                       Telephone:     (302) 426-1189

                                       - and -

                                       Edward O. Sassower, P.C.
                                       Joshua A. Sussberg, P.C. (pro hac vice pending)
                                       Christopher T. Greco, P.C. (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Ave
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900

                                       - and -

                                       Spencer A. Winters (pro hac vice pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Proposed Co-Counsel to the Debtors and Debtors in
                                       Possession




                                                 6

PHIL1 8518729v.4
